Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 1 of 7




                EXHIBIT D
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 2 of 7
Oakland Undercurrent Swim Team                                                                                      2/1/16, 3:18 PM




 Oakland Undercurrent Swim Team
 Home
                                              Swim Team Tryouts
                      New to the team? Stop by the Laney college pool Monday-Thursday at 3:30pm for evaluation.

   No appointment necessary. just show up, bring swim suit and googles. All questions about the program will be answered then.


        Follow @ONDAswimTeam



    Tweets                                                                             Follow

                Oakland Undercurrent @ONDAswimteam                                  23 Dec
                Winning isn't normal... pic.twitter.com/lO6xCwI0VO




                Oakland Undercurrent @ONDAswimteam                              25 Nov
                Social kick to finish pre thanksgiving practice. Special guest today
                @noshirtmike pic.twitter.com/b0zzXPCjgH
     Tweet to @ONDAswimteam




http://www.oaklandundercurrent.org/                                                                                     Page 1 of 6
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 3 of 7
Oakland Undercurrent Swim Team                                                                                        2/1/16, 3:18 PM




               Oakland Undercurrent
               72 likes




        Like Page                                                                  Share


     Be the first of your friends to like this




                Oakland Undercurrent shared a link.
                January 29 at 4:01pm




        10 things about breaststroke
        #1 - Your thighs will never fit into a pair of skinny jeans.
        SWIMSWAM.COM



                 Like                       Comment                      Share



                Oakland Undercurrent shared Katinka Hosszu's photo.

 USA Swimming News
          TRIALS BETTER THAN THE NFL'S BIG GAME

          With the NFL's big game fast approaching, America’s eyes tilt towards the gridiron and subsequently to hit-em-knock-em-
          down head-slammin’ football mania.

          LEDECKY: 200, 800, EVEN 100 REVOLVE AROUND HER 400 TRAINING



http://www.oaklandundercurrent.org/                                                                                       Page 2 of 6
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 4 of 7
Oakland Undercurrent Swim Team                                                                                             2/1/16, 3:18 PM


          Of all the records and fast times, something else has propelled Katie Ledecky to the top: An understanding of the
          connectedness of her events.

          20 QUESTION TUESDAY: KRIS KUBIK

          He is as well-known as anyone in college swimming and a fixture on U.S. international team coaching staffs.

          LOCHTE: 400 IM FITS WITH CURRENT MINDSET - FOR NOW

          A lot of forces come into play in the arc of a long-time swimmer.

          MIKE'S MAILBAG: MAKING A SCHEDULE

          To me, it seems I have nothing to lose in this sport except for my friends and coaches. I feel like my life would be so much
          easier without swimming.

                                                                                                                    Refresh | Subscribe


 Swimming World News
          A Dream Team of 100m Freestyle Olympic Champions Backing SWIMBOT

          The post A Dream Team of 100m Freestyle Olympic Champions Backing SWIMBOT appeared first on Swimming World News.

          Jakub Maly Explains The Minnesota Experience

          The post Jakub Maly Explains The Minnesota Experience appeared first on Swimming World News.

          Kelsi Worrell Featured on February Cover of Swimming World Magazine

          The post Kelsi Worrell Featured on February Cover of Swimming World Magazine appeared first on Swimming World News.

          Virginia Tech’s Brandon Fiala Selected To Represent ACC

          The post Virginia Tech’s Brandon Fiala Selected To Represent ACC appeared first on Swimming World News.

          The Week That Was: FINA Speaks, An NCAA Streak Continues, And Fast Swimming In Europe

          The post The Week That Was: FINA Speaks, An NCAA Streak Continues, And Fast Swimming In Europe appeared first on
          Swimming World News.
                                                                                                                    Refresh | Subscribe




 Join our mailing list today!
  Email Address:

  Parent's First Name:

  Parent's Last Name:


http://www.oaklandundercurrent.org/                                                                                            Page 3 of 6
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 5 of 7
Oakland Undercurrent Swim Team                                                                      2/1/16, 3:18 PM



  Swimmer's Full Name:

  Swimmer's Age:

  Group:                       Gold/Silver/Bronze

                             Subscribe



                                                    Text Alerts!
   Fastest way to receive information delivered to your phone. To get on the list, Text
                        @onda2016 to number 81010 or sign up
                     here https://www.remind.com/join/onda2016


     ONDA swim team's reminders for @onda2016


     ONDA swim team 2016                                                                              1/27
     Families that will be going to swim meet this weekend in Moraga must provide volunteers. Please
     sign up here http://www.signupgenius.com/go/30e0b45afa62ba02-zone1


     ONDA swim team 2016                                                                              1/22
     Tomorrow, Sat, Jan. 23, Cal hosts Arizona State at noon. This is great opportunity to watch some
     fast swimming. Spieker pool in Berkeley


     ONDA swim team 2016                                                                                1/21
                                                      Load more

     Get the app!


 Upcoming Events
 No upcoming events found.

                                                                                             View All | RSS | iCal




http://www.oaklandundercurrent.org/                                                                      Page 4 of 6
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 6 of 7
Oakland Undercurrent Swim Team                                                             2/1/16, 3:18 PM




 55 °F
 A Few Clouds

http://www.oaklandundercurrent.org/                                                            Page 5 of 6
                          Case 4:19-cv-01308-JST Document 1-4 Filed 03/11/19 Page 7 of 7
Oakland Undercurrent Swim Team                                                             2/1/16, 3:18 PM


 58° – 45°

 Oakland, Metro Oakland International Airport, CA




http://www.oaklandundercurrent.org/                                                            Page 6 of 6
